Citation Nr: 0124076	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  98-16 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right-sided 
hemiparesis, with aphasia, secondary to cerebrovascular 
accident.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1993.  This appeal arises from a June 1998 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  

The Board of Veterans' Appeals (Board), in an April 2000 
decision, denied service connection for hypertension and 
right-sided hemiparesis, with aphasia, secondary to 
cerebrovascular accident.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court"), which, in February 2001, 
issued an Order which vacated the April 2000 Board decision 
and remanded the case to the Board for proceedings consistent 
with Appellee's Motion for Remand.


REMAND

As noted in the Motion for Remand, there has been a 
significant change in the law since the Board's initial 
consideration of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5103A. 5104(a), (b) (West 1991 & Supp. 2001).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, 
and to comply with the Court's order, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 24, 1992).  Therefore, for these reasons, a remand 
is required.  In addition, the VA has recently promulgated 
regulations implementing the new law, and remand will afford 
an opportunity to apply these regulations to this case.  66 
Fed Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a)).

The record shows current diagnoses of hypertension and 
right-sided hemiparesis, with aphasia, secondary to 
cerebrovascular accident.  These disabilities were first 
shown in 1997, more than three years following the veteran's 
separation from service.  No medical evidence has been 
presented or secured in this case to show that hypertension 
or right-sided hemiparesis with aphasia are the result of a 
disease or injury incurred in service or that hypertension 
was manifested to a compensable degree within the first 
postservice year.

Thus, competent evidence relating the current hypertension or 
right-sided hemiparesis with aphasia to military service (or 
showing that hypertension was manifested to a compensable 
degree within the first post-service year) is required to 
substantiate the veteran's claims.  Under the provisions of 
the new law and implementing regulations, the veteran should 
be notified to submit competent evidence to show that 
hypertension and/or right-sided hemiparesis with aphasia is 
related to military service or that hypertension was 
manifested to a compensable degree within the first 
post-service year.  Moreover, under the provisions of the new 
law and implementing regulations, the VA should make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate his claims.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001); 66 Fed Reg. at 45,630 (to be codified at 
38 C.F.R. § 3.159(c)). 

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and the regulations 
promulgated by the VA pursuant to the Act 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
provided in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)) 
and those provided in the implementing 
regulations are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
inform him that in order to substantiate 
his claims he should provide competent 
evidence that hypertension and/or 
right-sided hemiparesis with aphasia is 
related to military service or that 
hypertension was manifested to a 
compensable degree within the first 
post-service year.  If any medical 
treatment was provided the veteran 
shortly after his separation from service 
for hypertension or right-sided 
hemiparesis with aphasia, he should be 
informed that those records may be 
helpful to his claims.  Any assistance 
required in obtaining any identified 
records should be provided.

3.  Thereafter, the RO should 
readjudicate the appellant's claims on 
the merits.  In this regard, the RO 
should consider whether requesting a VA 
medical examination to establish whether 
a disability shown currently is causally 
related to service is required under the 
VA regulations.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This right includes the right to submit additional 
argument on remand regarding the application of the VCAA and 
the implementing VA regulations to this case.  38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.126(a)).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




